 

eG-Sb 0207220 NYIS DAD

 

United States District Couttqse2228:8800435-JFA Document 1 Filed 03/90/4piabeWentede dd eaie Ltr)

Violation Notice i V-f7

 

 

 

 

 

 

 

 

 

Viet Autor Odo Mirra [enn Cia Kr
tower! Pet fz.
7626837 Set ENwey i
YOU @RE CRAAGED WITH THE FOLLOWING VIOLATION et
Pate aid Tin te feck bere | CMP Chee 2 CFR AQUGC 7 Soo Code =o
OF Fab20 7@| sg O5e 1262 |e
PH Re
ene wA OY Lee Ava, Fact Myer
VA 2221]
HeaatehYT Oo

 

ieee ai cee ee

etal ade
OHhil har Poplrty

 

DEFENDANT INFORMATI

 

 

4 GRA 4 6 Gdrceng, YOU; Oo od 2S CHECKED OU MGT

 

 

 

B37 SBPPAR IN OOUET pe Bay AMOUNTED Sey
“MET GME bar cm of elem op UAL AMA IM CLR
ECE & DTTC TOP far best <a pis =.
a Fortakypg Smog
+ $5) Pronspging Fee
PAY THIS ARBOUAT a) OS Terie oi ra
YOUR COURT CATE
Find ean Ie ed I TL pe bel Dodie cl do appa ed oe ye L)
hoa wt airman iS Disko (er Tats [ronaryniye!
GO faortheuse Seoare AdAp 2cee
; Thea on ruravat
Alexandria 7A 222 Oe

 

 

Ay geehne aigthee fed berg epheed oper ofl ins pg she Eaoron ome cf ld.
DD Sa gy ee Lt De ee ce ey Le iced Co | cha.

 

 

X Ieeagam Sheena Yuging bea,
ng

Gav G0 ~ ERED

[abate that on Geet shir eae 20 Fes while eeamcte ing my ules Bed

lw ericroamernt oMcer In the gfcoe she District of ae ee rae

 

 

 

 

The franeging ebeber vest a bees upon:
Ay Deed oberon fer oy patton eyeestigation
a nformogion supplled 4o-me tren ity fallow officer's chservalgn
HP (AGT aoe)
Idec under penely of peur Bnet the Informer testi Pere eed both son and on
Wee fee of [fee victeslone reoetioe e e a Correa Bc A Each eT iy tater

oo
Exacoutie on:

 

Date (mek) =| noes Signature

Probable aun ha bean otetad for the becusnce fa werent
J 1

Dart imbue US. Magishrone Judge

Exec ube on

 

ef-Sb 02026220 NYIS DAD

HARRGT = (cca evden i ken, ARNE = 9 u- rrcore amperage yg heh
GEL = Gonceerdel sro Nowe: | GA E-Commerce
